 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 372 
In the House of Representatives, U. S.,

September 15, 2011
 
RESOLUTION 
Providing for consideration of the bill (H.R. 2587) to prohibit the National Labor Relations Board from ordering any employer to close, relocate, or transfer employment under any circumstance. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2587) to prohibit the National Labor Relations Board from ordering any employer to close, relocate, or transfer employment under any circumstance. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on Education and the Workforce now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Education and the Workforce; and (2) one motion to recommit with or without instructions.  
 
Lorraine C. Miller,Clerk.
